UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Retalix Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 1.0 Per Share (Title of Class of Securities) M8215W109 (CUSIP Number) Irving Rothstein, Esq. Feder, Kaszovitz, Isaacson, Weber, Skala, Bass & Rhine LLP 750 Lexington Avenue 23rd Floor New York, New York 10022 (212) 888-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 31, 2008 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be ”filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 1 NAME OF REPORTING PERSONS.Ronex Holdings, Limited Partnership I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [X] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS)WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)PN 2 1 NAME OF REPORTING PERSONS.Ronex Holdings Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)CO 3 1 NAME OF REPORTING PERSONS.FIMI Opportunity 2005 Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)CO 4 1 NAME OF REPORTING PERSONS.FIMI IV 2007 Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)CO 5 1 NAME OF REPORTING PERSONS.FIMI Opportunity II Fund, L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS)WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)PN 6 1 NAME OF REPORTING PERSONS.FIMI Israel Opportunity Fund II, Limited Partnership I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS)WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)PN 7 1 NAME OF REPORTING PERSONS.FIMI Opportunity IV, L.P. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS)WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONDelaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[x] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)PN 8 1 NAME OF REPORTING PERSONS.FIMI Israel Opportunity IV, Limited Partnership I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS)WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)PN 9 1 NAME OF REPORTING PERSONS.Ishay Davidi I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) [x] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATIONIsrael NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER2,330,696 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER2,330,696 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,330,696 12 CHECK IF AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11)11.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS)IN 10 Item 1. Security and Issuer This statement relates to ordinary shares, par value NIS 1.0 per share (“Shares”) of Retalix Ltd., an Israeli corporation. The principal executive offices of the Issuer are located at 10 Zarhin Street, Ra’anana 43000, Israel. Item 2. Identity and Background Ronex Holdings, Limited Partnership ("Ronex") is a limited partnership organized under the laws of the State of Israel. Its principal business is investment in securities. Ronex Holdings Ltd. is a corporation organized under the laws of the State of Israel and is the sole general partner of Ronex. Its principal business is the management of Ronex. FIMI Opportunity 2005 Ltd. is a corporation organized under the laws of the State of Israel, is a shareholder of Ronex Holding Ltd. and the managing general partner of each of FIMI Opportunity II Fund, L.P. and FIMI Israel Opportunity Fund II, Limited Partnership (the "FIMI II Funds"). Its principal business is the management of the FIMI II Funds. FIMI IV 2007 Ltd. is a corporation organized under the laws of the State of Israel, is a shareholder of Ronex Holding Ltd. and the managing general partner of each of FIMI Opportunity IV, L.P. and FIMI Israel Opportunity IV, Limited Partnership (the "FIMI IV Funds"). Its principal business is the management of the FIMI IV Funds. FIMI Opportunity II Fund, L.P. is a limited partnership organized under the laws of the State of Delaware and is a limited partner of Ronex.Its principal business is investment in securities. FIMI Israel Opportunity Fund II, Limited Partnership is a limited partnership organized under the laws of the State of Israel and is a limited partner of Ronex. Its principal business is investment in securities. FIMI Opportunity IV, L.P. is a limited partnership organized under the laws of the State of Delaware and is a limited partner of Ronex.Its principal business is investment in securities FIMI Israel Opportunity IV, Limited Partnership is a limited partnership organized under the laws of the State of Israel and is a limited partner of Ronex. Its principal business is investment in securities. Mr. Ishay Davidi is a citizen of the State of Israel and serves as the Chief Executive Officer of all of the general partners mentioned above. Mr. Davidi controls the Reporting Persons through companies controlled by him. The principal business address for each of the Reporting Persons is c/o FIMI IV 2007 Ltd., Rubinstein House, 37 MenahemBegin Rd., Tel-Aviv 67137, Israel. During the last five years, none of the Reporting Persons (including the general partners of partnerships and the directors and executive officers of corporations) have either been convicted in a criminal proceeding(excluding traffic violations or similar misdemeanors) nor been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which a reporting person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration As of 11 a.m., New York City time, on February 11, 2008, the aggregate purchase price of the 2,330,696 Shares purchased by Ronex was $37,190,034. The source of funding for the purchase of the Shares was, and the 11 source of funding for the purchase of any additional Shares is currently expected to be, the working capital of the limited partnerships comprising Ronex. Item 4. Purpose of Transaction The Reporting Persons acquired their positions in the Shares in the belief that they will be able to contribute to the Issuer'sperformance and assist its management in meeting profitability levels that are compatible with industry standards. The Reporting Persons will seek to have conversations with members of the Issuer's management to discuss ideas that management and the Reporting Persons may have to enhance shareholder value. The Reporting Persons intend to request the Issuer to convene a special shareholder meeting for the purpose of making certain changes in the composition of the board of directors of the Issuer. The Reporting Persons may, from time to time and at any time, acquire additional Shares in the open market or otherwise and reserve the right to dispose of any or all of their Shares in the open market or otherwise, at any time and from time to time, and to engage in any hedging or similar transactions with respect to the Shares. Item 5. Interest in Securities of the Issuer (a)- (b) The Reporting Persons may be deemed to beneficially own and have shared power to vote and shared power of disposition over 2,330,696 Shares, representing approximately 11.7% of the Issuer's Shares, (based upon the 19,885,845 Shares stated to be outstanding as of May 31, 2007 as set forth in the 20-F filed by the Issuer with the Securities Exchange Commission on June 21, 2007). (c) Schedule A hereto sets forth all transactions with respect to the Shares effected during the past sixty (60) days by any of the Filing Persons. (d)
